Osborn, J.
This was a prosecution against the appellant for being found in a state of intoxication. It was commenced before a justice of the peace, who found him guilty, and rendered a judgment against him, on the finding, for five dollars. He appealed to the circuit court, where, after a. motion to quash the affidavit was overruled, the case was tried by the court, and the appellant was again found guilty; and, over a motion for a new trial, judgment was rendered against him.
The errors assigned question the rulings of the court.
Under the ruling in The State v. Young, ante, p. 150, the motion to quash ought to have been sustained.
The judgment of the said Newton Circuit Court is reversed. The cause is remanded, with instructions to that court,to quash said affidavit, and discharge the appellant from said-prosecution.